Citation Nr: 0025425	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
other than spondylosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from April 1996 to March 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the Board's review of the results of evidentiary 
development requested in its remand of January 1997, the 
Board has determined that remand for further development is 
again warranted.

In addition, while the Board previously identified the issue 
on appeal solely as entitlement to service connection for a 
low back disorder, on further review of the record, the Board 
notes that the claim on appeal arose out of a June 1993 
rating action that included the adjudication of an issue that 
was the subject of a previous final denial, i.e., entitlement 
to service connection for spondylosis (a claim for service 
connection for spondylosis was denied by a June 1970 rating 
decision that was not appealed).  As Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996), therefore clearly requires the 
Board's initial consideration of the issue of entitlement to 
service connection for spondylosis on a new and material 
basis, the Board has identified two issues on appeal in order 
to better comport with the procedural history in this matter.  


REMAND

In the Board's remand of January 1997, the Board noted that 
following a previous Department of Veterans Affairs (VA) 
examination in June 1993, the examiner did not specifically 
address the findings from pre-service March 1966 X-rays and 
in-service findings of February 1970, and that as a result, 
additional medical development was warranted, to include a 
review of the March 1966 and February 1970 X-rays findings, 
and an opinion as to the degree of medical probability that 
any pre-service back disorder, if any, underwent an increase 
in disability during the veteran's active duty, beyond the 
natural progress of the disorder based on all the evidence 
pertaining to the disorder before, during and after service.  
In this regard, the Board appreciates the obvious 
comprehensive nature VA examination that was conducted in May 
1997 pursuant to the Board's remand.  However, it is apparent 
to the Board from the report from this examination that while 
the examiner clearly considered the February 1970 in-service 
findings in reaching his opinion that there was no relation 
between the February 1970 medical board and any post-service 
diagnosis, the examiner did not address and/or consider the 
negative X-ray findings of March 1966 in setting forth his 
opinions and conclusions.

If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999).

The Board further finds that its previous remand requested 
that the examiner specifically address the March 1966 
negative X-ray findings in reaching the requested opinions, 
and that the report from the examination does not reflect 
that the examiner followed this particular directive.  
Consequently, the Board finds that it is constrained under 
multiple authorities to once again remand this matter for 
further medical development.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, as was noted above, in view of the fact that the 
Board is required to consider the issue of entitlement to 
service connection for spondylosis on a new and material 
basis, following the completion of the medical development 
noted above, the regional office (RO) is requested to 
readjudicate separate issues of entitlement to service 
connection for a low back disorder other than spondylosis and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylosis, making 
sure to apply the definition of new and material evidence 
provided in 38 C.F.R. § 3.156(a) (1999) as to the latter 
issue.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should make arrangements for 
the veteran's claims file (including 
pertinent material, such as the May 1997 
VA examination report, copies of all X-
ray reports, and all prior remands) to be 
reviewed, if at all possible by the same 
physician who conducted the VA 
examination in May 1997, in order for 
that examiner to specifically address the 
significance of the March 1966 negative 
X-ray findings as to the opinions and 
conclusions reached in his examination 
report from May 1997.  If the examiner is 
unable now to formulate an opinion 
without further examination and testing, 
appropriate action should be initiated to 
obtain that additional development.

In the alternative, if the RO is unable 
to refer the record back to the VA 
physician who conducted the VA 
examination in May 1997, appropriate 
arrangements should be made for another 
VA orthopedic examination by a suitably 
qualified physician to comment on the 
significance of all X-ray and other 
clinical findings with respect to the 
opinions requested in item 2 of the 
Board's previous remand of January 1997.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and copies of 
all previous remands, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that any requested 
examination and required opinions are in 
compliance with the Board's remands and 
if they are not, the RO should implement 
corrective procedures.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disorder other than spondylosis 
and the issue of whether or not new and 
material evidence has been submitted to 
reopen a claim for service connection for 
spondylosis, applying the definition of 
new and material evidence provided in 
38 C.F.R. § 3.156(a), and specifically 
addressing the pertinent evidence 
received by the RO since June 1970.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a 4
supplemental statement of the case, 
including the provisions of 38 C.F.R. 
§ 3.156(a), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




